 1
                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
 2                                                               EASTERN DISTRICT OF WASHINGTON


 3                                                                Mar 27, 2020
 4                                                                    SEAN F. MCAVOY, CLERK


 5
                          UNITED STATES DISTRICT COURT
 6
                        EASTERN DISTRICT OF WASHINGTON
 7
 8
     UNITED STATES OF AMERICA,                      No. 2:18-CR-00228-RMP-1
 9
10                       Plaintiff,                 ORDER GRANTING
                                                    DEFENDANT’S MOTION TO
11                       v.                         MODIFY CONDITIONS OF
12                                                  RELEASE & EXPEDITE HEARING
     WILLIAM LLOYD WEBSTER,
13                                                  MOTION GRANTED
14                       Defendant.                   (ECF No. 63)
15
           Before the Court is Defendant’s Unopposed Motion for Modification of
16
     Release Conditions and request to expedite, ECF No. 63. Defendant recites in his
17
     motion that neither the United States, nor U.S. Probation oppose this request.
18
           The Court previously authorized the Defendant to travel to Maui, Hawaii to
19
     relocate his elderly father. The Defendant was ordered to return on or before
20
     March 30, 2020. Defendant now requests permission to remain in Maui, Hawaii to
21
     assist his elderly father during the coronavirus pandemic. Both Washington and
22
     Hawaii are currently under “stay at home” orders.
23
           Finding good cause, IT IS ORDERED, Defendant’s Motion, ECF No. 63,
24
     is GRANTED. Defendant is permitted to remain in Maui, Hawaii until April 15,
25
     2020. Defendant shall provide Pretrial Services the address where he will reside
26
     and a phone number where he can be contacted at any time.
27
           All other terms and conditions of pretrial release not inconsistent herewith
28



     ORDER - 1
 1   shall remain in full force and effect.
 2         This order does not relieve the Defendant from attending any scheduled
 3   court hearings.
 4         IT IS SO ORDERED.
 5         DATED March 27, 2020.
 6
 7                                _____________________________________
                                            JOHN T. RODGERS
 8                                 UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER - 2
